DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimers filed on December 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/459966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Reasons for Allowance
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1 and 11, the prior art of records fail to anticipate or suggest obtaining a plurality of photos and selecting a plurality of special photos from the photos, wherein each of the photos comprises time information and global positioning system (GPS) information;
sorting the special photos from the earliest to the most recent according to the time information thereof; defining one of the special photos as an origin photo and the special photos sorted after the origin photo as relative photos; calculating a moving distance and a moving angle of each of the relative photos with respect to the original photo according to the GPS information of the origin photo and the relative photos and thereby calculating a variation of the moving distance and a variation of the moving angle corresponding to each of the relative photos; and
classifying the origin photo and the relative photos into a plurality of location groups according to the variations of the moving distances and the variations of the moving angles, wherein each of the location groups corresponds to a different location, together with the other limitations of the independent claims.

The dependent claims 2-10 and 12 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164